Citation Nr: 0730818	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for flatfeet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to May 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim for service 
connection for flatfeet.  

The Board remanded this case in April 2007.  It returns now 
for appellate consideration.

The veteran submitted medical evidence in November 2004, 
showing that he has been diagnosed with plantar fasciitis.  
This issue was not developed or adjudicated by the RO and is 
not before the Board.  This evidence is REFERRED to the RO 
for appropriate action.  


FINDING OF FACT

The veteran does not have a current diagnosis of flatfeet.


CONCLUSION OF LAW

Flatfeet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has reviewed the medical evidence of record and can 
find no current diagnosis of flatfeet.  Between 1997 and 
1998, the veteran had medical treatment from St. Mary's 
Medical Center and Welborn Baptist Hospital.  There is no 
indication of flatfeet, though the veteran did complain of 
pain.  The veteran underwent an August 1998 VA examination, 
which addressed his feet.  No significant findings were made.  
A 2001 treatment note from a Dr. Powell does not indicate 
flatfeet.  Finally, a November 2004 letter from a Dr. Oliver 
indicates that the veteran has plantar fasciitis, with no 
mention of flatfeet.  While the veteran contends otherwise, 
the repeated examinations by qualified physicians greatly 
outweigh his contentions.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has a current diagnosis of flatfeet.  As such, the 
claim for service connection must fail.  See Hickman, supra.  

The Board has also reviewed the veteran's service medical 
records.  While there are numerous complaints of foot pain 
and instances of treatment for the feet, the veteran had 
chronic tinea pedis and ingrown toe nails.  He was not 
diagnosed at that time with flatfeet.  The Board also finds 
that there is no evidence of inservice incurrence.  The claim 
also fails for lack of inservice incurrence.  See Hickman, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  It also asked him to notify the RO should he have 
any other information or evidence he thinks would help his 
claim.  The letter also indicated that he should notify the 
RO if he had no additional evidence to submit.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  This notice was followed by readjudication in 
September 2004 and May 2007.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  In March 2004, the veteran reported treatment by 
the Welborn Clinic and submitted an authorized release form 
so that the RO might associate those records with his claims 
file.  The RO sent a request to the Clinic, but the Clinic 
responded that they had no records pertaining to the veteran.  
The Board notes that a previous request had obtained the 
Welborn records, so there appears to be no harm to the 
veteran in not obtaining the records on the second request.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has a 
current disability of flatfeet is his own lay statements.  
Furthermore, the only evidence that the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event or provide a connection between a 
nonexistent current disability and military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for flatfeet is denied.




____________________________________________
John E. Ormond, Jr.
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


